UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7404



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TYRONE IGNATIUS GREENFIELD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-93-123-A)


Submitted:   March 14, 2002                 Decided:   March 22, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tyrone Ignatius Greenfield, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tyrone   Ignatius   Greenfield   seeks   to   appeal   the   district

court’s order denying his motion filed under 28 U.S.C.A. § 2255

(West Supp. 2001).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

Greenfield’s motion for a certificate of appealability and dismiss

the appeal on the reasoning of the district court.            See United

States v. Greenfield, No. CR-93-123-A (E.D. Va. June 12, 2001). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                  DISMISSED




                                  2